        Case 1:20-cv-01134-DAD-JLT Document 23 Filed 02/09/21 Page 1 of 2


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   AMERISURE INSURANCE COMPANY,      )                Case No.: 1:20-cv-01134-DAD-JLT
                                       )
12              Plaintiff,             )                ORDER WITHDRAWING FINDINGS AND
                                       )                RECOMMENDATIONS TO DISMISS
13           v.                        )                DEFENDANT MIDAS SOLUTIONS
                                       )                INCORPORATED
14   R&L CARRIERS, INC, A CORPORATION,
                                       )
     et al.,
15                                     )                ORDER DIRECTING PLAINTIFF TO SERVE THE
                Defendants.            )                SUMMONS AND COMPLAINT AND FILE A
16                                     )                PROOF OF SERVICE WITHIN SIXTY DAYS OF
                                       )                THE DATE OF SERVICE
17                                     )
                                       )
18                                                      (Doc. 18)
                                       )
                                       )
19
20          The plaintiff failed to file proof of service of the summons and complaint on Defendant Midas
21   Solutions Incorporated despite that the service documents were issued by the Clerk of Court on
22   August 14, 2020. (Doc. 2.) On December 18, 2020, the Court issued an order to plaintiff to show cause
23   why Midas Solutions Incorporated should not be dismissed for failure to comply with Rule 4 of the
24   Federal Rules of Civil Procedure. (Doc. 16.) Plaintiff failed to respond to the order to show cause.
25   Therefore, the Court recommended that Defendant Midas Solutions Incorporated and all claims
26   against it be dismissed without prejudice from this action. (Doc. 18.)
27          Plaintiff filed timely objections on January 22, 2021 in which the plaintiff explains that they
28   have been actively attempting to serve Midas Solutions Incorporated since the inception of this case.

                                                        1
        Case 1:20-cv-01134-DAD-JLT Document 23 Filed 02/09/21 Page 2 of 2


1    (Doc. 21 at 1.) Plaintiff details the multiple attempts to serve Midas Solutions Incorporated but failing

2    to locate a valid address. (Id. at 2.) Plaintiff alleges that they have retained a private investigator to

3    find the correct address and are requesting additional time to properly serve Midas Solutions

4    Incorporated. (Id.) Accordingly, the Court ORDERS:

5            1.      The findings and recommendations dated January 8, 2021 (Doc. 18) are

6                    WITHDRAWN;

7            2.      Plaintiff is GRANTED sixty days from the date of service of this order to serve

8                    Defendant Midas Solutions Incorporated with the summons and complaint and file a

9                    proof of service.

10           The plaintiff is advised that failure to comply with this order will result in a

11   recommendation that this defendant be dismissed.

12
13   IT IS SO ORDERED.

14       Dated:     February 9, 2021                              /s/ Jennifer L. Thurston
15                                                        UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
